But the Court
(Thruston, J.,
absent,) said that he had no right to restrain her from speaking; and his language showed an intent to strike upon her violation of a condition which he had no right to impose. Suppose a stranger comes to my house armed, and raises his club over my head, within striking distance, and threatens to beat me unless I will go out of, and abandon my house; surely that would be an assault. So if a highwayman puts a pistol to my breast, and threatens to shoot me unless I give him my money ; this would be evidence of an assault, and would be charged as such in the indictment.
Verdict, guilty; fined ten dollars.